Citation Nr: 0900669	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-25 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and disc disease of the cervical spine, claimed as an 
upper back disability, to include secondary service 
connection.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

In July 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

Degenerative joint disease and disc disease of the cervical 
spine was not affirmatively shown to have been present during 
service; degenerative joint disease or arthritis of the 
cervical spine was not manifest to a compensable degree 
within one year of separation from service; the current 
degenerative joint disease and disc disease of the cervical 
spine, first diagnosed after service beyond the one-year 
period for degenerative joint disease or arthritis as a 
chronic disease, is unrelated to disease, injury, or event of 
service origin; and the current degenerative joint disease 
and disc disease of the cervical spine is not caused or made 
worse by the service-connected lumbar spine disability.




CONCLUSION OF LAW

Degenerative joint disease and disc disease of the cervical 
spine was not incurred in or aggravated by service; 
degenerative joint disease or arthritis of the cervical spine 
may not be presumed to have been incurred in service based on 
the one-year presumption for a chronic disease; and 
degenerative joint disease and disc disease of the cervical 
spine is not proximately due to or the result of service-
connected lumbar spine disability 38 U.S.C.A. §§ 1131, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre and post- adjudication VCAA notice in 
letters, dated in March 2004 and in September 2007.  The 
veteran was notified of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The notice also included the type 
of evidence necessary to substantiate the claim of secondary 
service connection, that is, evidence of a relationship 
between the claimed condition and a service-connected 
condition.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent the VCAA notice was sent after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
of the claim as evidenced by the supplemental statement of 
the case in September 2008.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained service records, 
VA records and private medical records. 

In its remand of July 2007, the Board request the records 
from the Florence, South Carolina, VA clinic, which were 
obtained.  The Board also requested a search for in-patient 
records for admission in August 1969 at the 249th General 
Hospital.  The custodian of the records reported that the 
records were not found and the RO notified the veteran of the 
unavailability of the records.  38 C.F.R. § 3.159(e).

The veteran has not been afforded a VA examination because 
there is no competent evidence of record that would suggest 
that the claimed disability was incurred during service or 
due to service or to a service connected disability.  
38 C.F.R. § 3.159.

As the veteran has not otherwise identified any additional 
evidence pertinent to the claim and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The service treatment records show that in May 1970 the 
veteran complained of back pain for 11 months after a bunker 
had collapsed on him while he was serving in Vietnam.  No 
abnormal findings were found.  The impression was 
questionable muscle pain.  (Service connection is currently 
in effect for a lumbar strain evaluated as 20 percent 
disabling.).  

On separation examination, the veteran gave a history of back 
trouble.  The examiner noted that a bunker had collapsed on 
the veteran's back.  The evaluation of the spine was normal 
and no abnormality of the cervical spine was listed in the 
summary of defects or diagnoses.    

After service on VA examination in January 1971, the veteran 
stated during service  a bunker fell on him and that he had 
had lower back pain ever since.  The diagnosis was lumbar 
strain. 

On VA examination in March 1974, the veteran complained of 
pain in the lower back to about halfway up the spine.  The 
diagnosis was residuals of a back sprain. On VA examination 
in March 1977, the diagnosis was history of lumbar strain. On 
VA evaluation in January 1999, it was reported that the 
veteran had a history of neck pain.  

On VA examination in June 2005 to determine the severity of 
the lumbar spine disability, the impressions included, 
essentially, degenerative changes of the cervical spine 
compatible with cervical pain. 

VA records show occasional treatment beginning in 2005 for 
pain in the cervical spine.  In March 2005, X-rays revealed a 
loss of disc space at C5-6 and C6-7 with some subluxation at 
C5-6.  In April 2006, the assessment was degenerative disc 
disease of the cervical. 

In November 2006, the veteran testified that his upper back 
problems began in service when he injured his back on the 
collapse of a bunker and he has had back problems since then. 



Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a)

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as degenerative 
joint disease of the cervical spine, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.



Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability. 38 C.F.R.§ 3.310(a). Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Analysis

On the basis of the service treatment records, degenerative 
joint disease and disc disease of the cervical spine was not 
affirmatively shown during service. 

The service treatment records do show that veteran was 
treated for lower back pain after a bunker collapsed on him 
in Vietnam and the veteran is service-connected for lumbar 
strain related to the in-service injury. 

Although the veteran is competent to describe cervical pain, 
based on the service treatment records, the record lacks the 
combination of manifestations sufficient to identify 
degenerative joint disease and disc disease of the cervical 
spine and sufficient observation to establish chronicity in 
service.  As chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

After service, no pertinent complaint was documented on VA 
examinations in 1970s and 1980s.  A history of neck pain was 
first documented in 1999.  The absence of documented 
complaints from 1970 to 1999 interrupts continuity.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  

To the extent that the veteran asserts continuity in 
statements and in testimony, after service, the veteran did 
not register any pertinent complaint in the 1970s and 1980s, 
but he was seen for lower back problems. The absence of 
complaints, when otherwise affirmatively speaking, 
constitutes negative evidence.  Negative evidence is to be 
considered.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002).  Here, the evidence of continuity fails not 
because of the lack of medical documentation, rather the 
assertions of continuity are not credible and less probative 
than the negative evidence.  Buchanan v. Nicholson, 451 F. 3d 
1331, 1336 (Fed. Cir. 2006).

Also degenerative joint disease of the cervical spine by X-
ray was diagnosed in 2005, 25 years after service, well 
beyond the one-year presumptive period following separation 
from service in 1970 for degenerative joint disease as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 
and 3.309.

On the question of whether service connection for 
degenerative joint disease and disc disease of the cervical 
spine may be granted on the basis that the diseases were 
first diagnosed after service, considering all the evidence, 
including that pertinent to service under 38 C.F.R. § 
3.303(d), although the veteran is competent to describe 
cervical pain, degenerative joint disease and disc disease of 
the cervical spine is not a condition under case law that has 
been found to be capable of lay observation.  

Therefore the determination as to the presence of 
degenerative joint disease and disc disease of the cervical 
spine is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

There is no competent medical evidence that associates 
degenerative joint disease and disc disease of the cervical 
spine to an injury, disease, or event of service origin or to 
the service-connected lumbar strain. 

To the extent that the veteran relates degenerative joint 
disease and disc disease of the cervical spine to the in-
service injury and to the service-connected lumbar strain, 
where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to 
substantiate the claim.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For this reason, the Board rejects the 
veteran's statements and testimony as competent evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and on medical 
causation, a lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).






ORDER

Service connection for degenerative joint disease and disc 
disease of the cervical spine, claimed as an upper back 
disability, to include secondary service connection, is 
denied. 



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


